Citation Nr: 0813475	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  	

2.  Entitlement to service connection for COPD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 rating decision denied the veteran's claim 
of entitlement to service connection for COPD. 

2.  Evidence associated with the claims file since the August 
2002 rating decision was not of record at the time of the 
August 2002 decision and relates to an unestablished fact 
necessary to substantiate the veteran's claim of entitlement 
to service connection for COPD.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  The evidence received subsequent to the August 2002 
rating decision is new and material, and the claim of 
entitlement to service connection for COPD is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) and (c)  (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But, see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure [] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For reasons explained in greater detail below, the veteran's 
COPD claim is found to be reopened by way of the submission 
of new and material evidence.  Thus, no further notification 
or assistance is necessary to develop facts pertinent to the 
claim.  



II.  New and Material Evidence 

The veteran was denied service connection for COPD due to gas 
or chemical exposure in August 2002.  The veteran filed his 
request to reopen the previously denied claim of entitlement 
to service connection for COPD in March 2004 based on 
herbicide exposure to include Agent Orange while serving in 
Korea in addition to his claim for COPD based on gas or 
chemical exposure.  Under 38 U.S.C.A. § 7104(b), if a 
veteran's claim has the same factual basis as a finally 
adjudicated claim, then the veteran is seeking to reopen his 
prior claim.  The Court of Appeals for Veterans Claims held 
that "direct and presumptive service connection are, by 
definition, two means (i.e., two theories) by which to reach 
the same end, namely service connection." Bingham v. 
Principi,18 Vet.App. 470, 474 (2004), aff'd sub nom. Bingham 
v. Nicholson, 421 F.3d 1346 (Fed.Cir. 2005).  Thus, a final 
VA decision is final as to the entire claim, not just those 
theories that were explicitly adjudicated.  Bingham, 421 F.3d 
at 1349.  Furthermore, the U.S. Court of Appeals for the 
Federal Circuit recently held that the "factual basis" of a 
claim for service connection is the veteran's disease or 
injury, rather than the symptoms of that disease or injury 
and a new theory of causation for the same disease or injury 
that was the subject of a previously denied claim cannot be 
the basis of a new claim.  Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008).  As the veteran's claim is based 
on the same disease as a previous unappealed rating decision, 
the claim may be reopened only if the Board finds that the 
veteran provided new and material evidence.

An unappealed rating decision in August 2002 denied the 
veterans claim of entitlement to service connection for a 
respiratory condition on the basis that the condition was not 
incurred in or caused by service.  The relevant evidence of 
record at the time of the August 2002 rating decision 
consisted of service medical records, a March 2001 VA 
examination, medical records from Fort Dix, New Jersey from 
December 1978 to May 1996, medical records from Deborah Heart 
and Lung Center dated January 16, 1997, and a letter from the 
veteran's private physician with a nexus opinion.  The 
veteran did not file a notice of disagreement within the one 
year time limit after the August 2002 rating decision.  
Therefore, the August 2002 rating decision is final based on 
the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  39 C.F.R. § 3.156.

In March 2004, a claim to reopen the issue of entitlement to 
service connection for COPD was received.  Evidence of record 
received after the August 2002 rating decision include 
service personnel records, the veteran's March 2004 statement 
in support of his claim, a letter from the veteran's private 
physician, records from Ewing Medical Associates, medical 
records from VA Trenton Outpatient Clinic in New Jersey, 
medical records from East Orange VA medical center, an August 
1967 certificate for commendable participation in operational 
missions along the demilitarized zone (DMZ) in Korea, and an 
article from the Veterans of Foreign Wars publication on DMZ 
veterans and Agent Orange exposure.  

The private physician letter is duplicative in that it is 
offered as a nexus opinion between the veteran's COPD and his 
active military duty similar to the opinion offered in the 
private physician letter provided prior to the August 2002 
unappealed rating decision.  Thus, the private physician 
letter is not new evidence.  

The records from Ewing Medical Associates, medical records 
from VA Trenton Outpatient Clinic in New Jersey, and the 
medical records from East Orange medical center are new in 
that the evidence was not of record at the time of the August 
2002 rating decision.  However, this evidence is not 
material, because it does not raise the possibility of 
substantiating the claim.  The evidence shows that the 
veteran has a diagnosis of COPD and he received treatment for 
that disorder.  However, the August 2002 rating decision 
recognized that the veteran had a current disability and 
denied the veteran's claim because there was no evidence that 
the veteran's current lung disorder was incurred in or caused 
by his military service.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence]. 

The veteran's personnel records, certificate for commendable 
participation in operational missions along the DMZ in Korea, 
and the article from the Veterans of Foreign Wars are new in 
that this evidence was not of record at the time of the 
August 2002 rating decision.  

In addition, this evidence is material in that it raises a 
reasonable possibility of substantiating the claim, namely 
that the veteran was exposed to gas, chemicals, or herbicide 
during military service.  The personnel records demonstrate 
that the veteran was in an engineering battalion and later a 
chemical company while serving in Korea.  Based on the 
veteran's duty assignment, it is likely that he was exposed 
to chemicals or gaseous fumes.  Furthermore, the evidence 
shows that the veteran was near or in the DMZ between July 1, 
1967 and August 19, 1968; thus, there may be a possibility 
that he was exposed to Agent Orange.  The Department of 
Defense has acknowledged that herbicides were used in Korea 
from April 1968 through July 1969 along an area of the DMZ, 
including a strip of land 151 miles long and up to 350 yards 
wide from the fence to North of the "civilian control line."  
The Department of Defense publication with respect to 
herbicide agent use in Korea during the stated period 
includes a list of specific military units.  See M21-1IMR, 
Part IV, Subpart ii, Chapter 2, Section C.  Therefore, the 
veteran provided both new and material evidence that relates 
to an unestablished fact necessary to substantiate his claim, 
in this case in-service incurrence of injury.  The veteran's 
claim for entitlement to service connection for COPD is 
reopened.  

Accordingly, as new and material evidence has been submitted, 
the veteran's claim is reopened.  

The Board wishes to make it clear that the new evidence, 
although adequate for the limited purposes of reopening the 
claim, is not sufficient to allow the grant of the benefit 
sought.  See Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  For the reasons explained in the REMAND section 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claim.


ORDER

The application to reopen the claim for entitlement to 
service connection for COPD is granted; the appeal is granted 
to this extent only.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.  

The veteran provided a record of assignment from his service 
personnel records, which indicate that the veteran was in 
Company B, 11th Engineering Battalion and the 25th Chemical 
Company from July 1, 1967 to August 19, 1968.   This record 
of assignment indicates that the veteran served in a chemical 
company and it is likely that the veteran was exposed to 
chemicals while serving in Korea.  

Furthermore, the personnel records and the certificate for 
commendable missions at the DMZ suggest a likelihood that the 
veteran was in one of the units designated by the Department 
of Defense that may have been exposed to herbicide agents.  

If the veteran served in Korea with one of the listed units 
in M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C 
between April 1968 and July 1969, herbicide exposure is 
conceded by VA.  If the veteran served in a unit other than 
the units listed in M21-1IMR, Part IV, Subpart ii, Chapter 2, 
Section C, VA must verify herbicide exposure with the service 
department.  Therefore, the Board has identified potentially 
outstanding VA personnel records pertinent to the veteran's 
claim for entitlement to service connection for COPD and VA 
must undertake efforts to acquire such documents in order to 
fully perform the duty to assist.  Therefore, the Board finds 
that a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

If the service personnel records indicate that the veteran 
could have been exposed to gas or chemicals while serving in 
Korea or that the veteran was exposed to an herbicide agent 
while serving in Korea, then the RO should obtain a VA 
examination and nexus opinion on whether the veteran's 
current disease is related to his chemical or herbicide 
exposure.  The VA must provide a VA medical examination or 
opinion when there is insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim, 
however, the evidence contains (1) competent evidence of a 
current disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; and (3) an indication 
that the disability may be associated with the veteran's 
service.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from 
the service department the 
veteran's complete service 
personnel records to include 
all available records showing 
unit and assignment from July 
1, 1967 to August 19, 1968.  
Any records so obtained should 
be associated with the 
veteran's claims folder.  If 
no additional documents are 
available, such should be 
stated for the record.
  
2.  If the additionally 
obtained service personnel 
records do not indicate that 
the veteran served with one of 
the listed units in M21-1IMR, 
Part IV, Subpart ii, Chapter 
2, Section C between April 
1968 and August 1968, the RO 
should submit a request to the 
U.S. Army and Joint Services 
Records Research Center 
(JSRRC) for verification of 
the location of a veteran's 
unit as indicated in M21-1IMR, 
Part IV, Subpart ii, Chapter 
2.  

3.  If the additionally 
obtained records show 
assignment with one of the 
listed units in M21-1IMR, Part 
IV, Subpart ii, Chapter 2, 
Section C between April 1968 
and August 1968, or, if in the 
alternative, JSRRC research 
indicates herbicide exposure, 
then VA should provide the 
veteran with a respiratory 
examination.  The examiner is 
requested to review all 
pertinent records associated 
with the claims file and offer 
an opinion as to whether any 
respiratory condition found on 
examination is at least as 
likely than not, related to 
the veteran's active military 
service.  The examiner should 
provide a complete rationale 
for conclusions reached.   
Please send the claims folder 
to the examiner for review in 
conjunction with the 
examination.

4.  Thereafter, the veteran's 
claim for service connection 
for COPD should be 
readjudicated.  If the benefit 
sought on appeal remains 
denied, the veteran and his 
representative should be 
provided with a supplemental 
statement of the case that 
contains notice of all 
relevant actions taken, 
including a summary of the 
evidence and applicable law 
and regulations considered 
pertinent to the issue.  An 
appropriate period of time 
should be allowed for response 
by the veteran and his 
representative.  Thereafter, 
the case should be returned to 
the Board for further 
appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
K.M. Morgan 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


